Citation Nr: 1105955	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an October 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.

According to VA's General Counsel, the question of entitlement to 
TDIU may be considered as a component of an appealed increased 
rating claim if the TDIU claim is based upon the disability or 
disabilities that are the subject of the increased rating claim.  
See VAOGCPREC 6-96; see also 38 U.S.C.A. § 7104(c) (West 2002); 
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. § 
14.507 (2010) (VA General Counsel opinions are binding on the 
Board).  In the present case, a review of the evidence in support 
of the Veteran's claim raises the issue of entitlement to TDIU.  
Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not 
required in cases where an informal claim for TDIU has been 
reasonably raised); see also VAOPGCPREC 12-2001 (further 
expansion on the concept of when an informal claim for TDIU has 
been submitted).  


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized throughout this appeal by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, manifested by symptoms such as depressed mood, 
flashbacks, feelings of anxiety, impaired judgment, impaired 
abstract thinking, chronic sleep impairment, difficulty adapting 
to stressful circumstances, and short-term memory and 
concentration problems; total occupational and social impairment 
is not demonstrated.

2.  The competent evidence of record demonstrates that the 
Veteran's service-connected PTSD alone renders him unable to 
secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but not 
greater, for PTSD have been met for the appeal period.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2010).

2.  The criteria for TDIU have been met for the appeal period.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

Initially, the Board observes that it is granting the entire 
benefit sought on appeal with respect to the issue of entitlement 
to TDIU.  Thus, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice and 
duty to assist requirements set out in the VCAA.  As for the 
Veteran's increased rating claim on appeal, a letter sent to the 
Veteran in June 2007 fully satisfied VA's duty to notify 
requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  In this regard, this letter informed the Veteran of the 
requirements needed to establish entitlement to a higher 
disability rating for his service-connected PTSD.  It also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  As required by statute, this letter was provided to 
the Veteran prior to the adjudication of his claim in October 
2007.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Turning to the VA's duty to assist, the Board finds that the VA 
has fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing adequate VA examinations, when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  In this regard, the Veteran's service treatment records 
are associated with the claims folder, as well as all relevant VA 
and non-VA treatment records that pertain to his PTSD claim.  The 
Board notes that the Veteran also receives supportive counseling 
from the Oklahoma Vet Center in the form of assistance completing 
paperwork due to his dyslexia.  It does not appear, and the 
Veteran does not assert, that any records of assistance 
completing paperwork would be relevant in determining the level 
of the Veteran's current PTSD.  In addition, the Board notes that 
the Veteran is currently in receipt of social security disability 
payments.  A request to the Social Security Administration (SSA) 
for records associated with these benefits was returned in 
February 2009 indicating that there are no medical records on 
file with the SSA, either because the Veteran did not file for 
disability payments or because he filed for disability and no 
medical records were obtained.  In light of such response, the 
Board finds that any further request for these records would be 
futile, and seeing as it subsequently notified the Veteran of the 
unavailability of these records in the March 2009 Statement of 
the Case, no further duty to assist him with regard to these 
records remains.  See 38 C.F.R. § 3.159(e) (2010).  The Veteran 
has not identified any additional relevant, outstanding records 
that need to be obtained before deciding this appeal.

The Veteran was afforded two psychiatric examinations during the 
pendency of this appeal which the Board finds adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. 
Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  These examination reports contain 
clinical findings that are relevant to the diagnostic criteria 
used to evaluate the Veteran's PTSD and, as explained in more 
detail below, there is sufficient discussion as to the functional 
impact of this disability and its related symptoms on the 
Veteran's daily life and employment.  Finally, with regard to the 
most recent examination dated in October 2009, the VA examiner 
was able to review the entire claims file in conjunction with the 
examination.

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

The Veteran was previously in receipt of disability benefits for 
PTSD, rated as 50 percent disabling.  In June 2007, he filed a 
claim for an increased disability rating which was denied by an 
RO rating decision dated in October 2007.  The Veteran perfected 
an appeal as to this denial and this issue is now before the 
Board on appellate review.  In accordance with 38 C.F.R. §§ 4.1, 
4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service treatment records and all 
other evidence of record pertaining to the history of the 
Veteran's service-connected disability.  It has found nothing in 
the historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Finally, this case presents no evidentiary considerations, except 
as noted below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

By way of background, disability evaluations are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (hereinafter "Rating Schedule"), found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.10 (2010).  Generally, the Board has been directed to consider 
only those factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002) (finding it appropriate 
to consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the Veteran.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2010).

As noted above, the issue before the Board is entitlement to a 
disability rating in excess of 50 percent for PTSD.  Such 
disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, and under this diagnostic code, a 50 percent 
disability rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

A 70 percent disability rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent disability rating is warranted when there 
is total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The Board has reviewed the medical and lay evidence of record 
dated throughout this appeal and concludes that the evidence 
demonstrates entitlement to a disability rating of 70 percent for 
the Veteran's PTSD.  As discussed in more detail below, his PTSD 
is productive of severe occupational and moderate social 
impairment characterized by daily anxiety, and difficulty 
concentrating and sleeping.  Evidence of symptomatology more 
consistent with a 100 percent schedular disability rating, such 
as persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, or 
intermittent inability to perform the activities of daily living, 
has not been shown to exist at any time during this appeal.

Initially, the Board observes that the medical evidence relevant 
to the appeal period contains two Global Assessment of 
Functioning (GAF) scores of 50 and 60-65.  The Diagnostic and 
Statistical Manual of Mental Disorders contemplates that the GAF 
scale be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (GAF scores are a scale 
reflecting the 'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness').

In the instant appeal, there are two GAF scores recorded during 
the appeal period.  The most recent GAF score of 50 reflects 
"serious" symptoms and/or difficulty in social or occupational 
functioning and is consistent with a rating in excess of the 50 
percent disability rating currently on appeal.  THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS [hereinafter DSM-IV], 46-7 
(Am. Psychiatric Ass'n 4th ed.) (1994).  The GAF score of 60-65, 
assigned in October 2007, reflects "moderate" symptoms, and is 
inconsistent with a higher rating.  GAF scores are relevant to 
the Board's analysis to gauge the overall level of the Veteran's 
functioning.  However, they are not to be viewed outside the 
context of the entire record and will not, therefore, be relied 
upon as the sole basis for assignment of a disability rating.  
When considered along with the Veteran's recorded symptoms at the 
October 2007 exam, the Board finds that the GAF score of 60-65 
assigned does not truly reflect the level of the Veteran's 
functioning at the time and therefore the Board will accord that 
score less probative weight.

Prior to addressing the Veteran's PTSD symptoms, the Board 
observes that the Veteran's October 2007 examination report 
reflects a diagnosis of another Axis I psychiatric disorder in 
addition to PTSD, specifically polysubstance [benzo, opiates and 
cannabis] dependence.  When a veteran has both service-connected 
and nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  In the present case, the examiner stated that 
it was not possible to separate out any effects of the substance 
abuse from PTSD because both cause depression and anxiety.  
Therefore, the disability rating assigned will reflect 
consideration of his entire psychological disability picture, to 
include any symptomatology associated with polysubstance abuse.  
See Mittleider, 11 Vet. App. at 182; 38 C.F.R. § 4.3.

The Veteran is currently unemployed and homeless, and has been 
throughout the pendency of this appeal.  The Veteran's most 
recent examination was in October 2009 and he was diagnosed with 
severe impairment with respect to occupational functioning and 
moderate impairment with respect to social functioning.  All of 
the Veteran's time is spent trying to keep busy to avoid thinking 
about his experiences in Vietnam.  He also feels anxious, 
fatigued, and has difficulty concentrating and sleeping on a 
daily basis.  The Veteran also has an acute sense of a 
foreshortened future.  His occupational functioning declined 
since experiencing the shock waves of the bombing of the Murrah 
Building in Oklahoma City in 1995.  This experience brought back 
memories of Vietnam.  This experience resulted in his not being 
able to work for himself and eventually he was unable to work for 
other people as well.  While the Veteran indicated he had a 
relationship with his son and three grandchildren, he reported 
only one friend.  He did report having "many" acquaintances, 
but the examiner noted that the Veteran's close relationships 
were very limited and that he keeps most people at a distance.  

The Board concludes these symptoms clearly impact both the 
Veteran's social and occupational functioning such that the 
Veteran's disability picture is more consistent with a 70 percent 
disability rating for the entire period of the appeal.  The 
Veteran's statement that he is non-confrontational and will leave 
if confronted as well as his "hitting the road" after the 
Murrah Building bombing plainly exhibits difficulty adapting to 
stressful circumstances.  Daily anxiety, fatigue, and difficulty 
concentrating and sleeping also likely impacts the Veteran's 
occupational functioning.  Regarding social functioning, 
according to the October 2009 examiner, his very limited close 
relationships and tendency to keep most people at a distance 
indicate moderate impairment in this area.  In addition, the 
Veteran had previously been living with his son in August 2005 
for some period of time.  His return to homelessness is also 
indicative of deficiencies in social functioning.  

While the Veteran's condition is severe enough to warrant a 70 
percent disability rating, his symptoms do not warrant a 100 
percent disability rating.  In order to be entitled to a 100 
percent disability rating, a veteran must demonstrate symptoms 
more nearly approximating total occupational and social 
impairment.  The Veteran's PTSD results in severe occupational 
impairment, but his social impairment due to PTSD is only 
moderate.  Only one of the specific symptoms articulated as 
examples of total occupational and social impairment was noted to 
be present at any time during the appeal period.  The October 
2007 examiner found the Veteran's thought processes were grossly 
impaired because he was very evasive and repetitious.  The 
examiner at the October 2009 examination noted no impairment of 
thought processes, although his speech was mildly pressured and 
he changed subjects frequently.  

None of the other examples of symptoms of 100 percent disability 
are present.  No inappropriate behaviors were noted by either 
examiner, although the October 2009 examiner did note that he was 
emotionally labile.  While the Veteran's speech was noted to be 
"mildly pressured" and he changed subjects frequently in the 
October 2009 interview, the Veteran was not noted to have any 
impairment of communication in the October 2007 or October 2009 
reports.  Neither examiner found him to have hallucinations or 
delusions.  Both examiners found that the Veteran was able to 
take care of the basic activities of daily living and noted no 
deficiencies in personal hygiene.  The Veteran's judgment was not 
found to be impaired and his abstract thinking was normal.  The 
Veteran's memory was within normal limits at the October 2007 
examination.  In October 2009, the examiner noted that the 
Veteran minimized any problems with memory, attention, and 
concentration and remembered four out of four words, but had some 
difficulty recalling what number he was on during serial sevens 
calculations.  Neither examiner identified the type of severe 
memory problems listed as examples in the 100 percent rating 
criteria, such as inability to recall his own name, or occupation 
or the names of close relatives.  Throughout the appeal, the 
Veteran was not identified as having suicidal or homicidal 
ideations or to otherwise present a danger to himself or others.  
Neither examiner found the Veteran to have any problems with 
orientation as to time or place.  

While the listed examples of symptoms in the rating criteria for 
a 100 percent disability are not exclusive, the Board concludes 
that because the Veteran was only noted to meet one of the 
criteria at one isolated point in time and has no other symptoms 
causing occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, a 
preponderance of the evidence is against awarding a 100 percent 
disability rating for PTSD.   See Mauerhan v. Principi, 16 Vet. 
App. 436, 443 (2002).  In reaching this decision, the Board 
considered the possibility of staged ratings, but determined that 
the preponderance of the evidence was against staging the 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (the 
Board must consider staged ratings in increased rating claims); 
see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
severity of his occupational and social impairment noted in the 
October 2009 examination appears to be indicative of the 
Veteran's condition throughout the entire period of his appeal 
and does not appear to be a temporary flare up of his condition.  
The majority of symptoms noted above were also noted in the 
October 2007 examination and the October 2009 examiner noted that 
there was no change in social or occupational functioning since 
the October 2007 exam.  Therefore, since the Veteran's disability 
picture appears to have been the same throughout the entire 
period reviewed on appeal, no staged rating is warranted.

The Board has considered whether a referral for extraschedular 
consideration is warranted in the present claim, especially in 
light the fact that the Veteran has not been working throughout 
this appeal.  An extraschedular rating is only warranted in 
exceptional cases where the schedular ratings are inadequate.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular criteria for that 
service-connected disability are inadequate.  Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008).  The first step is to compare the 
level of severity and symptomatology of the Veteran's service 
connected disability with the schedular rating criteria.  If the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, then no further analysis is necessary 
and no referral is required.  Id.  If the Veteran's total 
disability picture is not adequately reflected, the second step 
is to determine whether the Veteran's total disability picture 
exhibits other related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  Id., 
38 C.F.R. § 3.321(b)(1).  If so, the case must then be referred 
for completion of the third step, "a determination of whether, 
to accord justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  Id.  

As noted in the discussion above, the 70 percent schedular rating 
criteria adequately address the Veteran's PTSD symptoms.  The 
Veteran's anxiety, fatigue, and difficulty concentrating and 
sleeping on a daily basis are contemplated in a 70 percent 
rating.  While his occupational impairment is severe and he has 
been unemployed for the entire period under consideration, the 
rating criteria contemplate symptoms even more severe, such as 
near-continuous panic or depression affecting the ability to 
function independently.  Although he is homeless, the Veteran is 
able to function independently and able to accomplish the daily 
activities of living on his own.  He lives in his van, takes care 
of a pet, cooks for himself and takes care of his personal 
hygiene at local truck stops.  His difficulty adapting to 
stressful situations is also specifically contemplated by the 
rating criteria.  The Board finds that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, therefore proceeding further with the analysis is 
not required, and referral for extraschedular consideration is 
not warranted.  See Thun v. Peake, 22 Vet. App. at 115-16 (2008).

Based upon the foregoing discussion, the Board concludes that the 
preponderance of the evidence is against awarding more than a 70 
percent disability, thus the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  Therefore, the Veteran is entitled to 
no more than a 70 percent rating for his PTSD throughout this 
appeal.  

TDIU

A total disability rating based on individual unemployability 
(TDIU) is warranted when a veteran's service-connected 
disabilities result in impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  In determining whether a veteran is entitled to 
TDIU, consideration may be given to a veteran's level of 
education, special training and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

Also relevant to the determination is whether the Veteran meets 
certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a).  
Specifically, the Veteran must have either one disability, 
ratable at 60 percent or more, or two or more disabilities, with 
one disability ratable at 40 percent or more, and a combined 
rating of 70 percent or more.  TDIU may still be warranted if 
these criteria are not met and the evidence of record still 
demonstrates that the Veteran is unable to secure or follow 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  However, entitlement on this 
latter basis requires the Board to first determine whether 
referral to the Director of the Compensation and Pension Service 
is warranted.  Id.  Such determination is not necessary in the 
instant appeal because the record demonstrates that the Veteran 
meets the schedular percentage requirements described in 38 
C.F.R. § 4.16(a).

The symptomatology associated with the Veteran's service- 
connected PTSD has been described in some detail above in 
connection with the increased rating claim on appeal.  The Board 
will not belabor the point that the Veteran's daily anxiety, 
difficulty concentrating and sleeping, and problems interacting 
with others appropriately evidences difficulty adapting to a 
worklike setting.  Once a self-described workaholic who felt that 
working was like a "mission from God," the Veteran has been 
unemployed since his PTSD was initially service-connected.  The 
Board finds the October 2009 VA examiner's opinion to be 
particularly significant in this regard.  This psychologist had 
an opportunity to review the Veteran's entire claims file 
including medical records pertaining to PTSD, including the 
October 2005 and October 2007 psychiatric examination reports, 
and VA treatment records.  Following such review, the 
psychologist concluded that the Veteran's PTSD severely impairs 
his occupational functioning and attributed his inability to work 
to his PTSD.  The Veteran experienced feeling the shock waves of 
the blast from the Murrah Building bombing in Oklahoma City.  
Experiencing the blast brought back memories from Vietnam and 
resulted in his inability to work for himself and eventually for 
other people as well.  No other psychiatric disorders were 
identified by the examiner at the time of this examination.  
Therefore, his symptoms are attributed solely to his PTSD.

The Board acknowledges that a VA contract psychiatrist noted in 
the October 2007 examination report that the Veteran's working 
life ended in 1995 or 1996 following a broken ankle.  The opinion 
does not specifically address the reason the Veteran could not 
work after recovering from the broken ankle.  Nevertheless, the 
timing of the Veteran's decline in occupational functioning does 
correspond with the Murrah Building Bombing in April of 1995.  
The psychiatrist noted in the October 2007 examination that the 
Veteran had not been the same since the bombing and that this 
experience was "another Vietnam" to him.  The psychiatrist also 
specifically attributed his homelessness to the symptoms of his 
PTSD.  In addition, it is also indicated in the report that he is 
unable to establish and maintain effective work/school and social 
relationships.  While this opinion does not explicitly attribute 
the Veteran's unemployability to PTSD, it does not contradict 
that conclusion either.  

Thus, the evidence indicates that the Veteran's service-connected 
PTSD is productive of serious symptomatology which can be said to 
preclude employability.  TDIU is therefore warranted under 38 
C.F.R. § 4.16(a), and the benefit is accordingly granted.


ORDER

A 70 percent disability rating, but not greater, is granted for 
PTSD for the appeal period, subject to controlling regulations 
applicable to the payment of monetary benefits.

TDIU is granted for the appeal period, subject to controlling 
regulations applicable to the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


